Case 1:20-cv-22950-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    (MIAMI DIVISION)

                                CASE NO. 1:20-cv-22950-XXXX

   ONE TRADE LTD, LLC,

                 Plaintiff,

   vs.

   JOHN GLENN and JOHN GLENN, P.C.
   d/b/a THE LAW FIRM OF JOHN
   GLENN, P.C.,

               Defendants.
   _____________________________________/

                                          COMPLAINT

         Plaintiff One Trade Ltd, LLC (“One Trade”), by the undersigned, brings the following

  Complaint against Defendants John Glenn (“Attorney Glenn”) and John Glenn, P.C. d/b/a The

  Law Firm of John Glenn, P.C. (the “Glenn Firm”) (collectively, “Defendants”), and alleges:

                                         I.      PARTIES

         1.     Plaintiff One Trade is a limited liability company formed under the laws of

  Delaware that operates its principal place of business in Miami-Dade County, Florida. One

  Trade’s Managing Member, Simon Librati (“Mr. Librati”), is its sole member and is an individual

  who resides and is domiciled in Miami-Dade County, Florida. Therefore, One Trade is a citizen

  of Florida.

         2.     Defendant Attorney Glenn is a practicing attorney who is a member of the Bar of

  the State of Colorado. Attorney Glenn is an individual who resides and is domiciled in the State

  of Colorado. Therefore, Attorney Glenn is a citizen of Colorado.
Case 1:20-cv-22950-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 2 of 9



         3.      Defendant the Glenn Firm is a professional corporation that operates as a law firm.

  The Glenn Firm was incorporated in the State of Colorado with its principal place business at 155

  E. Boardwalk Drive, Suite 400, Fort Collins, Colorado 80525. Upon information and belief,

  Attorney Glenn is the sole owner of the Glenn Firm. Therefore, the Glenn Firm is a citizen of the

  State of Colorado.

                                  II.     JURISDICTION AND VENUE

         4.      Subject matter jurisdiction exists based on diversity of citizenship under 28 U.S.C.

  §1332, because (a) the parties are citizens of different states (Florida and Colorado); and (b) the

  amount in controversy exceeds $75,000, exclusive of interest and costs.

         5.      Personal jurisdiction exists based on Florida Statute § 48.193(1)(a)(1) because

  Defendants provided legal and also escrow services for Florida-based One Trade and

  communicated on numerous occasions with One Trade in Florida, so the communications were

  sent to and/or from Florida and therefore occurred in Florida.

         6.      In addition, personal jurisdiction exists based on Florida Statute § 48.193(1)(a)(2)

  because Defendants committed tortious acts which touched, concerned, and affected the operations

  of One Trade in Florida. Because One Trade’s operations and the subject below-described events

  occurred in Florida, One Trade was damaged in Florida.

         7.      Venue is proper in this District under 28 U.S.C. §1391(b)(2), because (a) One Trade

  operates in Miami-Dade County, and thus within this District; and (b) a substantial part of the

  events or omissions giving rise to this action occurred, or a substantial part of property that is the

  subject of this action is or was situated, in Miami-Dade County, and thus within this District.




                                                        2
Case 1:20-cv-22950-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 3 of 9



                                        III.   ALLEGATIONS

  A. ONE TRADE HIRES DEFENDANTS FOR BOTH
     LEGAL AND ALSO ESCROW SERVICES TO PURCHASE BITCOIN

         8.      In or around July 2018, One Trade was interested in investing in, and thus

  purchasing, a substantial amount of Bitcoin, a digital currency.

         9.      Regarding One Trade’s anticipated purchase of the Bitcoin, Mr. Librati was

  introduced to Defendants. Defendants represented themselves as both a lawyer and also an escrow

  agent who could handle the subject Bitcoin purchase as One Trade’s lawyer and escrow agent.

         10.     Therefore, One Trade and Defendants entered a verbal agreement for Defendants

  to represent One Trade in two capacities: (a) One Trade’s lawyer; and (b) One Trade’s escrow

  agent. Therefore, Defendants were required to provide the necessary legal and also escrow

  services on One Trade’s behalf, for purposes of One Trade’s subject purchase of Bitcoin from

  seller Diversified Artificial Intelligence Technology Group, LLC (“Diversified”). Diversified is a

  limited liability company believed to be owned and controlled solely by Jeff Hutton, an individual

  residing in Florida.

         11.     As part of the subject verbal agreement, Attorney Glenn would have primary and

  sole responsibility for personally providing the services on One Trade’s behalf.

         12.     Defendants represented to One Trade that the specific agreed-to legal and also

  escrow services included: (a) Defendants would properly handle the Bitcoin closing and release

  One Trade’s escrowed purchase funds (as described below, $3,152,625) to the seller only after

  One Trade had received the Bitcoin; (b) the seller would get the full amount of One Trade’s

  purchase funds and One Trade would get the full amount of Bitcoin; and (c) One Trade’s purchase

  funds would be returned to One Trade if One Trade did not receive the Bitcoin.




                                                      3
Case 1:20-cv-22950-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 4 of 9



         13.     Defendants held themselves out to One Trade as a fiduciary looking out for solely

  One Trade’s interests in purchasing the subject Bitcoin.

         14.     One Trade relied on Defendants’ representations, given that Attorney Glenn is a

  lawyer and member of the Colorado Bar.

         15.     As it turned out, and as further described below, none of what was represented in

  paragraph 12 happened: (a) Defendants did not provide to One Trade any written closing

  documents such as purchase-sale documents; (b) Defendants broke escrow/trust and disbursed One

  Trade’s escrowed purchase funds before One Trade received any Bitcoin; and (c) One Trade never

  received any Bitcoin and never received back its purchase funds consisting of $3,152,625.

         16.     Defendants broke escrow/trust without notice to One Trade and thus without One

  Trade’s knowledge and authorization. As further described below, the money has never been

  returned and is still missing.

         17.     Below are the specific events that shockingly happened on Defendants’ watch.

     B. DEFENDANTS DISBURSED FUNDS FROM ESCROW
        PREMATURELY AND THE MONEY HAS NEVER BEEN RETURNED

         18.     Defendants instructed One Trade to wire the purchase funds consisting of

  $3,152,625 into the Glenn Firm’s escrow/trust account for purposes of One Trade’s purchasing

  Bitcoin.

         19.     On July 16, 2018, July 20, 2018 and July 23, 2018, One Trade wired $1,650,000,

  $1,150,000, and $352,625, respectively, for a total amount of $3,152,625 to the Glenn Firm.

  Again, this $3,152,625 represented One Trade’s buyer’s or purchase funds to be held in

  escrow/trust by Defendants for purposes of the Bitcoin closing/purchase that Defendants handled

  (or in reality, completely mis-handled, as further described below).




                                                      4
Case 1:20-cv-22950-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 5 of 9



           20.   Specifically, One Trade’s wires totaling $3,152,625 went to the Glenn Firm’s trust

  account, specifically an account at J.P. Morgan Chase Bank, N.A. (“JP Morgan”) in the name of

  “John Glenn, P.C., Colorado Lawyers Trust Account Foundation Collection Account.”              The

  Fedwire references listed “ESCROW SERVICES” and “JOHN GLENN P.C. COLORADO

  LAWYERS FORT COLLINS CO 80525.”

           21.   The closing was supposed to occur at or near the time of the final transfer from One

  Trade – meaning on or shortly after July 23, 2018.

           22.   Defendants released the $3,152,625 and broke escrow/trust. Upon information and

  belief, Diversified or its owner received One Trade’s money. This occurred before One Trade

  received any amount of Bitcoin.

           23.   No Bitcoin was ever transferred to One Trade by Defendants, Diversified, or

  anyone else regarding the subject transaction.

           24.   Defendants have refused to provide any details or explanation regarding what

  happened or where Defendants transferred One Trade’s $3,152,625.

           25.   Defendants have refused to return to One Trade the $3,152,625, let alone one

  penny.

           26.   On August 1, 2018, Mr. Librati, on behalf of One Trade, contacted his banker at

  Bank of America and submitted a customer complaint against Defendants, seeking that the Glenn

  Firm’s escrow/trust account be frozen based on what had occurred.

           27.   On August 2, 2018, Defendants promised to return the $3,152,625 to One Trade if

  Mr. Librati rescinded his customer complaint. That same day, Mr. Librati agreed to rescind his

  customer complaint, but Defendants still did not return the $3,152,625 to One Trade.




                                                       5
Case 1:20-cv-22950-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 6 of 9



         28.     Upon information and belief, Defendants were actually, and may still be,

  Diversified’s and its owner’s lawyer. If such was true, Defendants had an ethical and legal

  obligation to advise One Trade of such representation, to advise One Trade that such was a conflict

  of interest by also representing One Trade, and to advise One Trade that it should hire its own

  counsel.

         29.     All conditions precedent for asserting the claims herein have been satisfied,

  executed, or waived.

         30.     One Trade has retained the undersigned law firm to bring this action and has agreed

  to pay counsel reasonable attorneys’ fees and costs for its services.

                           COUNT I – NEGLIGENCE AGAINST DEFENDANTS
                         (IN THE ALTERNATIVE TO COUNTS II, III, AND IV)

         31.     One Trade incorporates paragraphs 1 through 30, as if set forth here.

         32.     Defendants owed One Trade a duty of care in the transfer of purchase funds

  regarding One Trade’s purchase of Bitcoin from Diversified.

         33.     Defendants breached their duty of reasonable care to One Trade by failing to

  conduct the necessary due diligence into the transaction and for prematurely releasing One Trade’s

  funds from escrow. For example, (a) Defendants did not provide to One Trade any closing

  documents such as purchase-sale documents; (b) Defendants broke escrow/trust and disbursed all

  of One Trade’s escrowed purchase funds before One Trade received any Bitcoin; and (c) One

  Trade never received any Bitcoin and never received back its purchase funds consisting of

  $3,152,625.

         34.     Defendants’ breaches proximately caused One Trade to incur damages.

         35.     As a result, One Trade has incurred damages in the principal amount of $3,152,625.




                                                       6
Case 1:20-cv-22950-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 7 of 9



          WHEREFORE, One Trade respectfully demands judgment for (a) damages against

  Defendants; (b) prejudgment interest from the date of Defendants’ breaches; and (c) any further

  relief that is just and proper.

                      COUNT II – BREACH OF CONTRACT AGAINST DEFENDANTS
                         (IN THE ALTERNATIVE TO COUNTS I, III, AND IV)

          36.     One Trade incorporates paragraphs 1 through 30, as if set forth here.

          37.     Defendants and One Trade entered into a valid verbal attorney-client and also

  escrow agreement, in which Attorney Glenn would personally provide both legal and also escrow

  services, wearing two hats as One Trade’s lawyer and also escrow agent.

          38.     The agreed-to legal and also escrow services included: (a) Defendants would

  properly handle the Bitcoin closing and release One Trade’s escrowed purchase funds (the

  $3,152,625) to the seller only after One Trade had received the Bitcoin; (b) the seller would get

  the full amount of One Trade’s purchase funds and One Trade would get the full amount of Bitcoin;

  and (c) One Trade’s purchase funds would be returned to One Trade if One Trade did not receive

  the Bitcoin.

          39.     Defendants breached the agreement because: (a) Defendants did not provide to One

  Trade any written closing documents such as purchase-sale documents; (b) Defendants broke

  escrow/trust and disbursed One Trade’s escrowed purchase funds before One Trade received any

  Bitcoin; and (c) One Trade never received any Bitcoin and never received back its purchase funds

  consisting of $3,152,625.

          40.     One Trade has incurred damages resulting from Defendants’ breaches.

          WHEREFORE, One Trade respectfully demands judgment for (a) damages against

  Defendants; (b) prejudgment interest from the date of Defendants’ breaches; and (c) any further

  relief that is just and proper.

                                                       7
Case 1:20-cv-22950-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 8 of 9



                  COUNT III – BREACH OF FIDUCIARY DUTY AGAINST DEFENDANTS
                         (IN THE ALTERNATIVE TO COUNTS I, II, AND IV)

          41.     One Trade incorporates paragraphs 1 through 30, as if set forth here.

          42.     One Trade entrusted its funds with Defendants, who accepted them.

          43.     Defendants had special duties to act as lawyer and also escrow agent for One

  Trade’s purchase of the subject Bitcoin.

          44.      One Trade reposed trust and confidence in Defendants, and Defendants had

  influence over One Trade moving forward with the subject transaction.

          45.     Defendants also had superior knowledge of, and access to, the subject transaction.

          46.     As such, Defendants owed One Trade fiduciary duties.

          47.     Defendants breached their fiduciary duties because: (a) Defendants did not provide

  to One Trade any closing documents such as purchase-sale documents; (b) Defendants broke

  escrow/trust and disbursed One Trade’s escrowed purchase funds before One Trade received any

  Bitcoin; and (c) One Trade never received any Bitcoin and never received back its purchase funds

  consisting of $3,152,625.

          48.     As a direct and proximate cause of Defendants’ breaches, One Trade has incurred

  damages in the principal amount of $3,152,625.

          WHEREFORE, One Trade respectfully demands judgment for (a) damages against

  Defendants; (b) prejudgment interest from the date of Defendants’ breaches; and (c) any further

  relief that is just and proper.

                    COUNT IV – ATTORNEY MALPRACTICE AGAINST DEFENDANTS
                         (IN THE ALTERNATIVE TO COUNTS I, II, AND III)

          49.     One Trade incorporates paragraphs 1 through 30, as if set forth here.

          50.     One Trade maintained an attorney-client relationship with Defendants.



                                                       8
Case 1:20-cv-22950-XXXX Document 1 Entered on FLSD Docket 07/16/2020 Page 9 of 9



          51.     Defendants breached their duty of trust and loyalty and care because: (a)

  Defendants did not provide to One Trade any closing documents such as purchase-sale documents;

  (b) Defendants broke escrow/trust and disbursed One Trade’s escrowed purchase funds before One

  Trade received any Bitcoin; and (c) One Trade never received any Bitcoin and never received back

  its purchase funds consisting of $3,152,625.

          52.     As a direct and proximate cause of Defendants’ breaches, One Trade has incurred

  damages of at least $3,152,625.

          WHEREFORE, One Trade respectfully demands judgment for (a) damages against

  Defendants; (b) prejudgment interest from the date of Defendants’ breaches; and (c) any further

  relief that is just and proper.

   Date: July 16, 2020                             Respectfully submitted,

                                                   S AL L A H A S T AR I T A & C O X , LLC
                                                   Counsel for One Trade
                                                   3010 North Military Trail
                                                   Suite No. 210
                                                   Boca Raton, Florida 33431
                                                   Tel.: (561) 989-9080
                                                   Fax: (561) 989-9020

                                                   /s/Joshua A. Katz, Esq.
                                                   James D. Sallah, Esq.
                                                   Fla. Bar No. 0092584
                                                   Email: jds@sallahlaw.com
                                                   Patrick J. Rengstl, Esq.
                                                   Fla. Bar No. 0581631
                                                   Email: pjr@sallahlaw.com
                                                   Joshua A. Katz, Esq.
                                                   Fla. Bar No. 0848301
                                                   Email: jak@sallahlaw.com




                                                     9
